Exhibit 10.1 Date:As of June 13, 2007 CONFIDENTIAL TREATMENT REQUESTED INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”.AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. LICENSE AGREEMENT Between:(a)NORTHERN FOODS plc, Northern Foods plc, 2180 Century Way, Thorpe Park, Leeds LS15 8ZB, United Kingdom, Attention: Carol Berry ("Licensee"), and (b)GEORGE FOREMAN VENTURES, LLC, 100 North Wilkes-Barre Blvd., 4th Floor, Wilkes-Barre, PA 18702, Attention: Efrem Gerszberg ("Licensor"). PRINCIPAL TERMS Licensor grants to Licensee, its subsidiaries and affiliated entities under its own ownership or control the nonexclusive right during the Term to manufacture and the exclusive right during the Term to distribute and sell the Licensed Products to the Distribution Channels in the Territory subject to and in accordance with the terms and conditions set out below and in the Standard Terms and Conditions annexed hereto and incorporated herein by reference. These Principal Terms, and the Standard Terms and Conditions and all Exhibits, which are hereby incorporated by reference, shall be collectively referred to as the "Agreement." A. "Licensed Property": The name, image and likeness of the boxing celebrity George Foreman. B. "Licensed Products": Frozen meats, poultry and fish that utilize, useor otherwise feature the Licensed Property on packaging or other sales materials. C."Territory": The United Kingdom and the Republic of Ireland. D. "Distribution Channels": All food stores (including, withoutlimitation, supermarkets, grocery stores, produce markets, greengrocers, convenience stores and delicatessens) and food wholesalers operating in the Territory. E. "Term":The period commencing on the date of this Agreement and expiring on the second anniversary of the Date of Distribution, together with any extensions thereof as permitted herein. F. “Initial Term”:The period commencing on the date of this Agreement and expiring on the second anniversary of the Date of Distribution. G. "Date of Distribution":September 30, 2007 or, if earlier, the date on which the Licensee sells, distributes or otherwise makes available for immediate purchase, reasonable commercial quantities of the Licensed Products for sale in the Distribution Channels. H. The "Advances": (i) The "Year One Advance":The sum of*** United States Dollars (US$***) of which *** United States Dollars (US$***) shall be paid to Licensor on or before the execution of this Agreement and of which *** United States Dollars (US$***) shall be paid to Licensor within five (5) days of the Date of Distribution. (ii) The "Year Two Advance": The additional sum of *** United States Dollars (US$***) which shall be paid to Licensor on the later of (a) June 1, 2008 or (b) the first anniversary of the Date of Distribution. (iii) Notwithstanding anything herein to the contrary: (a) only*** of the Year One Advance and *** of the Year Two Advance shall be recoupable against Royalties payable hereunder (i.e., *** United States Dollars (US$***) of each of the Year One Advance and the Year Two Advance shall be entirely non-recoupable); (b) subject to clause (a) above, only Royalties payable hereunder in connection with sales of Licensed Products during the period commencing on the Date of Distribution and continuing up to but excluding the first anniversary of the Date of Distribution (the "First Royalty Period") shall be recoupable against the Year One Advance (i.e., there shall not be any cross-collateralization with sales of Licensed Products during the Second Royalty Period); and (c) subject to clause (a) above, only Royalties payable hereunder in connection with sales of Licensed Products during the period commencing on the first anniversary of the Date of Distribution and continuing up to but excluding the second anniversary of the Date of Distribution (the "Second Royalty Period") shall be recoupable against the Year Two Advance (i.e., there shall not be any cross-collateralization with sales of Licensed Products during the First Royalty Period). I. "Royalties":All royalty payments to Licensor during the Initial Term shall be calculated and paid at the royalty rate of *** of the Net Invoice Amount (as such term is defined in Paragraph 9.1 of the Standard Terms and Conditions), and reported on a royalty report in a form subject to the approval of Licensor (such approval not to be unreasonably withheld or delayed). No Royalties for the Initial Term shall be due or payable by the Licensee under this Agreement until such time as the recoupable portion of the applicable Advance has been recouped as provided in Paragraph G above.During the Option Period, all royalty payments shall be calculated and paid at the royalty rate of *** of the Net Invoice Amount and reported on a royalty report in a form subject to the approval of Licensor. J."Minimum Guaranteed Sum": Not applicable. K.
